Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Wright appeals the district court’s order denying relief on his motion for a sentence reduction, pursuant to 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the.reasons stated by the district court. United States v. Wright, No. 6:05-cr01163-HMH-1 (D.S.C. Apr. 7, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.